Citation Nr: 0202274	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  98-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to assignment of a higher initial disability 
rating for a left biceps partial rupture, currently evaluated 
as noncompensable.

Entitlement to service connection for chronic upper back 
pain.

ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1993 until March 
1996.  The veteran's DD-214 also indicates an additional four 
months of prior active service.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) from an April 1997 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Huntington, West Virginia, which 
denied the benefits sought on appeal.

The Board observes that the veteran has relocated to Michigan 
subsequent to April 1997, and that her claim folder has been 
transferred to the RO in Detroit.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2. Throughout the entire period of the veteran's claim, her 
left biceps partial rupture has been productive of 
subjective complaints of chronic pain, weakness, giving 
out and numbness; objective medical findings revealed 5/5 
muscle strength and loss of bulk proximally and medially 
in the left biceps as compared to the right side.

3. There is no competent medical evidence to show that the 
veteran's present back disorder is causally related to her 
active service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a compensable 
initial disability evaluation for a left biceps partial 
rupture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. § 3.321, Part 4, including § 4.56 
Diagnostic Code 5305 (1997) and § 4.73, Diagnostic Code 5305 
(2001).

2.  Chronic upper back pain was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in the 
September 2001 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate her claim, which included copies of 
the rating actions, a statement of the case issued in January 
1998, and supplement statements of the case issued in April 
1999 and September 2001.  The RO also made satisfactory 
efforts to ensure that all relevant evidence had been 
associated with the claims file.  For example, when the 
veteran relocated to Michigan, the RO made an address 
information request.  The RO also arranged for a VA 
examination in April 2001, though the evidence indicates that 
the veteran failed to report.  The file contains a report of 
an earlier examination conducted in October 1996.  
Additionally, a July 1997 letter from Dr. B., D.C., is of 
record.  Moreover, while the veteran had noted treatment for 
upper back pain at the Isdale Chiropractic Center in Killeen, 
Texas, and while records from this facility are not present, 
the veteran was sent letters asking her to specify places of 
treatment.  She did not respond to these inquiries.  As such, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.

Relevant law and regulations

Initial ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, and pain on 
movement.  38 C.F.R. § 4.45.

Special considerations: muscle injuries

Group V muscle injuries, which include the biceps, are rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5305.  This Code 
section makes reference to varying levels of severity of 
muscle disability (e.g., slight, moderate, moderately severe, 
severe), and a further description of what these levels of 
severity signify is set forth in 38 C.F.R. § 4.56 (2001).  
Effective July 3, 1997, VA amended the schedular criteria for 
evaluating muscle injuries set forth in 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73 (1996).  See Fed. Reg. 30235-30240 (1997).  
The regulatory changes concerning muscle injuries include the 
deletion of 38 C.F.R. §§ 4.47 through 4.54 and 38 C.F.R. 
§ 4.72.  The definitions of what constitutes a moderate, 
moderately severe or severe wound were modified as a 
consequence.  

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
will therefore evaluate the merits of the veteran's claim 
under both the new and old rating criteria. The Board finds 
that the changes made to the criteria are essentially non-
substantive, and that neither version is more favorable to 
the veteran.  For the sake of clarity and in order to show 
that both versions have been fully considered by the Board, 
the old and current versions will be detailed below.  

Prior to July 3, 1997, 38 C.F.R. § 4.56(d)(1) defined slight 
(insignificant) disability of muscles as involving a simple 
wound of the muscle without debridement, infection or effects 
of laceration. 38 C.F.R. § 4.56(d)(1) (1997).  The history of 
such wounds would include a record of a wound of slight 
severity or relatively brief treatment, followed by a return 
to duty.  Slight wounds would be associated with signs of 
healing and with good functional results, with no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  Such slight wounds were characterized by minimum 
scar, slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  Slight wounds would leave no 
significant impairment of function, or any retained metallic 
fragments. 

The current criteria for slight muscle disabilities provide 
that slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
38 C.F.R. § 4.56(d)(1) (2001).  The medical record would show 
a superficial wound with brief treatment, healing, and good 
functional results.  Clinical examination would disclose the 
absence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue would be present.     

Moderate muscle disabilities, prior to July 3, 1997, were 
evidenced by through and through or deep penetrating wounds 
of relatively short track from a single bullet, small shell 
or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection. 38 C.F.R. § 4.56(d)(2) (1997). Clinical 
examination would disclose entrance and (if present) exit 
scars that are linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue.  There must be signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite loss of power or fatigue in comparative tests. 
 
The current criteria for moderate muscle disabilities, in 
effect from July 3, 1997, provide that moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2) 
(2001).  The medical evidence should exhibit a lowered 
threshold of fatigue.  Loss of power, weakness, fatigue-pain, 
impairment of coordination and uncertainty of movement may 
also be noted.  There must be indications of some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 

The old criteria for moderately severe muscle disabilities 
held that such disability is found where there has been 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  38 C.F.R. § 4.56(d)(3) 
(1997).  There must be prolonged treatment for the wound.  
Clinical examination would disclose entrance and (if present) 
exit scars that are relatively large and so situated as to 
indicate track of missile through important muscle groups.  
There must be indications on palpation of moderate loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of the muscle groups involved compared with the 
sound side must demonstrate positive evidence of impairment. 

The current criteria, in effect from July 3, 1997, provides 
that moderately severe muscle disabilities are characterized 
by through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56(d)(3) (2001).  
Treatment for the condition must be prolonged.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual Background

Service Medical Records

The service medical records contain an examination report 
dated June 1991, which reveals no abnormalities of the back.  
In January 1994, the veteran complained of back pain over the 
past 14 months.  The treatment report noted that the veteran 
had been involved in an automobile accident.  A June 1994 
report of examination reflected no back problems.  


VA examinations

The veteran was examined by VA in October 1996 with respect 
to her left biceps disability.  The veteran presented with 
complaints of weakness in her left upper arm, and a lack of 
full feeling.  Specifically, she reported having a decrease 
in sensation along the medial aspect of the upper arm.  The 
examiner noted an asymmetry between the left and the right, 
with some loss of the bulk of the left biceps proximally and 
medially when compared to the right biceps.  The veteran's 
muscle strength was 5/5.  It was noted that subjectively, 
there was slightly less strength on the left than on the 
right.  The veteran was diagnosed with a partial rupture of 
the left biceps, with a residual complaint of discomfort and 
weakness.  

The veteran was not evaluated for a back disorder at the time 
of the October 1996 examination.  A VA examination was 
scheduled in April 2001, to evaluate both the veteran's back 
and left biceps conditions.  The veteran failed to report for 
this examination.    

Private Chiropractor's Letter

A July 1997 letter written by Dr. B. noted that he was 
treating the veteran for cervical and thoracic pain and 
stiffness.  It was noted that the veteran would require 
ongoing treatment to reduce back spasms and to increase 
overall mobility.  The letter further stated that the 
veteran's back injury was sustained in 1994, while the 
veteran was on active duty.  

Analysis

Initial rating: left biceps partial rupture

A review of the file reveals that in an April 1997 rating 
decision, the RO granted service connection for a left biceps 
partial rupture, and assigned a noncompensable evaluation 
under Diagnostic Code 5305, effective March 1996.  Contending 
that the noncompensable rating did not adequately reflect the 
severity of her left biceps partial rupture, the veteran 
disagreed with that decision and initiated this appeal. Since 
the veteran is appealing the initial assignment of the 
disability ratings, the severity of the disabilities is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

As noted above, the veteran is presently assigned a 
noncompensable rating for a left biceps partial rupture, 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5305, which 
prescribes a noncompensable evaluation where the evidence 
indicates a slight impairment of muscle function, for either 
upper extremity.  38 C.F.R. § 4.73, Diagnostic Code 5305 
(2001).  A 10 percent evaluation is warranted for moderate
impairment of muscle function, for either upper extremity.  
Id.  A 20 percent evaluation applies where the evidence shows 
moderately severe impairment of the non-dominant upper 
extremity.  Id.  A 30 percent evaluation is warranted for 
moderately severe impairment of the dominant upper extremity, 
or for severe impairment of the non-dominant upper extremity.  
Id.  Finally, a 40 percent evaluation is for application 
where the evidence demonstrates severe impairment of the 
dominant upper extremity.  Id.  

The Board has thoroughly reviewed the evidence of record, and 
for the reasons discussed below, finds that the veteran's 
presently assigned noncompensable evaluation is consistent 
with the veteran's disability picture throughout the entirety 
of the veteran's claim.  

In order for the veteran to be entitled to the next higher 
disability rating under Diagnostic Code 5305, the evidence 
would have to demonstrate moderate impairment of muscle 
function.  To determine if the evidence so shows, the 
veteran's left biceps partial rupture must be considered in 
the context of the prior and current criteria outlined under 
38 C.F.R. § 4.56 for moderate muscle impairment.  These 
criteria include loss of power, weakness, fatigue-pain, 
impairment of coordination and uncertainty of movement, with 
indications of some loss of deep fascia or muscle substance.  
Further criteria for moderate muscle disability under 
38 C.F.R. § 4.56 include impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
uninjured upper extremity.

The medical evidence of record does not reveal findings 
consistent with the criteria for moderate impairment of 
muscle function under 38 C.F.R. § 4.56.  The VA examination 
in October 1996 revealed an asymmetry between the left and 
the right upper extremities, with some loss of the bulk of 
the left biceps proximally and medially when compared to the 
right biceps.  The veteran's muscle strength was 5/5.  It was 
noted that subjectively, there was slightly less strength on 
the left than on the right.  There were no findings of 
scarring, fascial defect, atrophy or impaired tonus, and 
overall the veteran demonstrated good functional results.  
Thus, the veteran's disability picture more nearly 
approximates the criteria for slight muscle impairment under 
both the old and current versions of 38 C.F.R. § 4.56, making 
the present noncompensable evaluation for slight impairment 
of function under Diagnostic Code 5305 appropriate for the 
entirety of the veteran's claim.   
 
The Board has considered whether there are any alternative 
Diagnostic Codes that would entitle the veteran to a 
compensable evaluation for her left biceps partial rupture.  
As the medical evidence did not indicate a limitation in 
range of motion, Diagnostic Codes 5201, 5206 and 5207, under 
38 C.F.R. § 4.71a for musculoskeletal disabilities are all 
inapplicable.  Moreover, no other Code sections have been 
found to apply.  In so determining, the Board also 
acknowledges the veteran's statement, made in her July 1997 
notice of disagreement, that her left biceps partial rupture 
was nerve related.  However, the veteran has not been shown 
to possess the medical expertise necessary to render a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, in the absence of a competent medical 
opinion identifying the veteran's left biceps partial rupture 
as a nerve-related disability, the Board is not obligated to 
consider nerve-based Diagnostic Codes in assessing the 
instant claim for an increased evaluation.

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The Board has duly 
considered the assignment of an increased rating on the basis 
of pain on movement, and determines, for the reasons 
discussed below, that in the present case no increase in 
disability evaluation is justified on this basis.

The Board acknowledges the veteran's complaints of discomfort 
and weakness in her left upper arm, with a decrease in 
sensation along the medial aspect of the upper arm.  The 
Board further acknowledges the veteran's complaints of her 
left upper extremity giving way.  However, the objective 
clinical evidence showed only a slight impairment in muscle 
strength of the veteran's left upper extremity as compared to 
the right, and there was no indication of a limited range of 
motion as a consequence of her left biceps partial rupture.  
The Board finds that the veteran's subjective statements as 
to pain, weakness and numbness in her left arm have already 
been contemplated in the award of the present noncompensable 
disability evaluation under Diagnostic Code 5305, for slight 
impairment of muscle function, and that 38 C.F.R. §§ 4.40, 
4.45, and 4.59, as interpreted by DeLuca, do not serve as a 
basis for an increased rating in the present case.  

In determining the severity of the veteran's left biceps 
partial rupture, the Board acknowledges that the extent of 
available medical evidence is rather scarce, with the file 
only containing one VA examination in October 1996.  However, 
the veteran was scheduled for a more recent VA examination in 
April 2001 and she did not report.  The Board emphasizes for 
the veteran that "[T]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Finally, the Board notes that the rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board finds that in 
this case, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's left biceps partial rupture has resulted 
in frequent hospitalizations or caused a marked interference 
with employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In summation, the evidence indicates that the severity of the 
veteran's left biceps partial rupture is consistent with the 
criteria for slight, but not moderate, impairment of muscle 
function as defined by the old and current versions of 
38 C.F.R. § 4.56.  Therefore, the present assignment of a 
noncompensable evaluation under Diagnostic Code 5305 for 
slight impairment is appropriate for the entirety of the 
veteran's claim.  Moreover, no higher evaluation is warranted 
on the basis of DeLuca considerations.  Accordingly, the 
veteran's claim for an increased evaluation for her left 
biceps partial rupture is denied. 

Service connection: chronic upper back pain

A review of the file reveals that in an April 1997 rating 
decision, the RO denied service connection for chronic upper 
back pain.  The veteran disagreed with that decision and 
initiated this appeal.  The RO has subsequently confirmed the 
denial of service connection in April 1999 and September 
2001. 

The Board has considered the evidence of record, as detailed 
previously, and determines that the veteran is not entitled 
to an award of service connection for her chronic upper back 
pain.  The basis for this decision will be outlined below.

As noted earlier, to be successful in a claim for service 
connection, the evidence must demonstrate a current 
disability, medical evidence of in-service incurrence or 
aggravation of an injury or disease, and medical evidence of 
a nexus between the current disability and the in-service 
disease or injury.  Here, the evidence establishes a current 
back disability, and also indicates back treatment in 
service.  However, there is no nexus evidence to link the 
veteran's current symptomatology to service.

The July 1997 letter from Dr. B. reveals that the veteran had 
been receiving treatment in his office for cervical and 
thoracic pain and stiffness.  This is sufficient to show a 
current disability.  The veteran's in-service treatment for a 
back problem is noted in a January 1994 treatment report.  
This report stated that the veteran complained of back pain 
for 14 months, dating back to an automobile accident.  The 
Board observes that at 14 months prior to January 1994, the 
veteran was not in active service.  While this raises the 
question of whether the veteran's back pain was a preexisting 
condition, the Board finds it unnecessary to embark on a 
detailed analysis of that point.  The reason for this is that 
the claims file lacks a persuasive and competent medical 
opinion to connect the veteran's present back disorder to 
service.  Without such evidence, the veteran cannot succeed 
in attaining service connection, and the question of whether 
the back pain preceded service, possibly precluding service 
connection, is immaterial, as service connection is already 
precluded on the grounds of the absence of nexus evidence.    

In determining that the evidence of record does not contain a 
nexus opinion regarding the veteran's chronic upper back 
pain, the Board acknowledges the July 1997 letter from Dr. B.  
In this letter, Dr. B. stated that the veteran's underlying 
back condition was sustained in 1994 while the veteran was in 
service.  However, this statement is not an accurate 
portrayal of the facts as seen in the service medical 
records.  A review of the January 1994 report of in-service 
treatment revealed pain of 14 months duration.  Thus, the 
evidence does not show an injury sustained in 1994, but 14 
months earlier, predating active service.  Furthermore, even 
if Dr. B.'s statement was not directly contradicted by the 
record, it would still be of minimal probative value, since 
he offered no explanations for his bare conclusion that the 
veteran's present back disorder was sustained in service.  

With regard to the issue of nexus evidence, the Board also 
acknowledges the veteran's July 1997 notice of disagreement.  
In this letter, the veteran stated that her back pain was the 
direct result of carrying bags filled with heavy coins.  
However, the veteran has not been shown to possess the 
requisite medical expertise needed to render a diagnosis or a 
competent opinion regarding medical causation. See Espiritu 
v. Derwinski, supra.  

Finally, the Board is aware that the veteran has not recently 
been examined by VA in connection with her back claim.  
However, as noted earlier, the veteran was scheduled for such 
an examination, and she failed to report.

In summation, the Board finds that there is insufficient 
evidence to show that the veteran's presently diagnosed 
chronic upper back pain is causally related to service.  
Accordingly, the veteran's claim of entitlement to service 
connection is denied.  


ORDER

The schedular criteria not having been met, the claim for a 
compensable initial disability rating for a left biceps 
partial rupture is denied.

Entitlement to service connection for chronic upper back pain 
is denied.  
		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

